Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Colenbrander, US PGPUB 2016/0180811 in view of Rajamani et al., US PGPUB 2011/0090144 hereinafter referenced as Rajamani.

As to claim 1, Colenbrander discloses a method comprising: determining, by a computing device, receipt of a data packet from an input device communicatively coupled to the computing device (receiving touch input from controller 220 to render an encoded color on display 210 or local display 202); and 
the latency value corresponding to an amount of time between the input being received at the input device and input data representative of the input being received by the computing device ([0075] timestamps corresponding to the input event and the detected change from the first color to the second color are identified and the elapsed time between the timestamps is determined as the latency amount).
Colenbrander does not explicitly disclose retrieving, by the computing device and from the data packet, data indicative of a latency value associated with an input received at the input device.
However, in the same endeavor, Rajamani discloses retrieving, by the computing device and from the data packet, data indicative of a latency value associated with an input received at the input device ([0008] The user interface device also includes a user interaction unit receiving responses associated with the visual stimulus, querying at least one portion of the electronic system for data indicating delay of the electronic system, and adjusting interactions with the user in response to the data indicating delay).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Colenbrander to further include Rajamani’s latency determination method in order to improve the gaming platform with intention of improving users experience.


As to claim 9, Colenbrander discloses a method comprising: responsive to receiving an input, generating a first timestamp corresponding to a time the input is received (e.g. the time stamp received at controller 220, fig. 2);
transmitting input data representative of the input to a computing device; based at least in part on the transmitting, generating a second timestamp corresponding to a time the input data is received by the computing device ([0098] The elapsed time from the sending of the trigger signal 414 to the transition from the first color to the second color on the display 440 defines the latency amount for the video game. This latency amount can be stored, displayed on the latency testing device 400, transmitted to the host device 432 (e.g. to the latency testing logic 434 or the video game logic 430, via the controller device 420), shown on the display 440, etc.). 
Colenbrander does not explicitly disclose computing a peripheral latency value based at least in part on the first timestamp and the second timestamp; generating a data packet to include the peripheral latency value; and transmitting the data packet to the computing device.
However, in the same endeavor, Rajamani discloses computing a peripheral latency value based at least in part on the first timestamp and the second timestamp; generating a data packet to include the peripheral latency value; and transmitting the data packet to the computing device ([0032] peripheral delay is attributable to the wireless HID peripheral 404, itself, and includes input/output delay and transmission delay).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Colenbrander to further include Rajamani’s peripheral delay determination method in order to improve the gaming platform with intention of improving users experience.

As to claim 15, Colenbrander discloses a system comprising: one or more processors (processors 302 and 322, fig. 3); 
one or more memory devices storing instructions that (memories 304 and 324, fig. 3), 
when executed by the one or more processors, cause the one or more processors to execute operations comprising: determining receipt of a data packet from an input device communicatively coupled to the computing device (receiving touch input from controller 220 to render an encoded color on display 210 or local display 202);
retrieving, from the data packet, data indicative of a peripheral latency value associated with an input received at the input device, the peripheral latency value corresponding to an amount of time between the input being received at the input device and input data representative of the input being received by the computing device ([0075] timestamps corresponding to the input event and the detected change from the first color to the second color are identified and the elapsed time between the timestamps is determined as the latency amount). 
Colenbrander does not explicitly disclose determining an end-to-end latency value of the system based at least in part on the peripheral latency value.
However, in the same endeavor, Rajamani discloses determining an end-to-end latency value of the system based at least in part on the peripheral latency value ([0032] peripheral delay is attributable to the wireless HID peripheral 404, itself, and includes input/output delay and transmission delay).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Colenbrander to further include Rajamani’s peripheral delay determination method in order to improve the gaming platform with intention of improving users experience.

As to claim 2, the combination of Colenbrander and Rajamani discloses the method of claim 1. The combination further discloses the latency value is a first latency value, and the method further comprises: determining a second latency value corresponding to another amount of time between the input data being received by the computing device and a display reflecting the input data; and computing an end-to-end latency value based at least in part on the first latency value and the second latency value (Colenbrander, [0075] timestamps corresponding to the input event and the detected change from the first color to the second color are identified and the elapsed time between the timestamps is determined as the latency amount).

As to claim 3, the combination of Colenbrander and Rajamani discloses the method of claim 2. The combination further discloses displaying data representative of at least one of the first latency value, the second latency value, or the end-to-end latency value (Rajamani, [0007] the method also includes querying an electronic system for data indicating a second delay, the second delay being a portion of the first delay and attributable to the electronic system. The method further includes using the data indicating the second delay to compensate for electronic system delay during interactions with a user).

As to claim 4, the combination of Colenbrander and Rajamani discloses the method of claim 1. The combination further discloses the retrieving the data includes intercepting the data packet responsive to the determining the receipt of the data packet (Colenbrander, [0083] In some implementations, the intensity values are stored to history table 404, from which they may be retrieved for analysis).

As to claim 5, the combination of Colenbrander and Rajamani discloses the method of claim 1. The combination further discloses the computing device includes a display device, and the display device includes pass-through functionality for a connection type of the input device (Rajamani, [0022] Furthermore, various functionality of the user interaction console 102 may be provided by computer executable code (e.g., video game code) written to computer-readable media, such as a game cartridge, a Universal Serial Bus (USB) flash drive, a Digital Video Disc (DVD) or Compact Disc (CD) Read Only Memory (ROM), internal Random Access Memory (RAM) and/or ROM or the like).

As to claim 7, the combination of Colenbrander and Rajamani discloses the method of claim 1. The combination further discloses each data packet received from the input device includes a data field corresponding to the latency value, and the data is retrieved from an instance of the data field in the data packet (Colenbrander, [0015] during the period of time, triggering a controller device to communicate an input event to the video game, the video game being configured to process the input event and responsively update the video stream to change a color of the light emitted from the portion of the display screen, from a first color to a second color; analyzing the sensed color intensity values to identify a latency amount that is defined by a duration of time extending from the triggering of the controller device to the change in the color of the light emitted from the portion of the display screen).

As to claim 8, the combination of Colenbrander and Rajamani discloses the method of claim 7. The combination further discloses during configuration of the input device, data representative of a report descriptor corresponding to the input device is received, the report descriptor identifying a location of the data field within each data packet (Rajamani, [0009] The interacting means include means for controlling a device to render data to the user, means for receiving user response to the rendered data, means for discerning an amount of delay in the user response attributable to at least one electronic subsystem, and means for compensating for the delay attributable to the at least one electronic subsystem).

As to claim 10, the combination of Colenbrander and Rajamani discloses the method of claim 9. The combination further discloses the method is executed by a human interface device (HID) communicatively coupled to the computing device (Rajamani, [0011] In another embodiment, a system comprises a video game system in communication with a Human Interface Device (HID) and a display system).

As to claim 11, the combination of Colenbrander and Rajamani discloses the method of claim 9. The combination further discloses the computing the peripheral latency value includes determining a difference between the first timestamp and the second timestamp, the peripheral latency value being equal to the difference (Colenbrander, [0075] timestamps corresponding to the input event and the detected change from the first color to the second color are identified and the elapsed time between the timestamps is determined as the latency amount).

As to claim 12, the combination of Colenbrander and Rajamani discloses the method of claim 9. The combination further discloses during configuration, transmitting data representative of a report descriptor, the report descriptor including an indication that each data packet includes a data field designated for peripheral latency values (Rajamani, [0009] The interacting means include means for controlling a device to render data to the user, means for receiving user response to the rendered data, means for discerning an amount of delay in the user response attributable to at least one electronic subsystem, and means for compensating for the delay attributable to the at least one electronic subsystem).

As to claim 13, the combination of Colenbrander and Rajamani discloses the method of claim 12. The combination further discloses the generating the data packet includes populating the data field with the peripheral latency value (Colenbrander, [0083] In some implementations, the intensity values are stored to history table 404, from which they may be retrieved for analysis).

As to claim 14, the combination of Colenbrander and Rajamani discloses the method of claim 9. The combination further discloses the method is executed by a human interface device (HID) that is part of a computing system, and wherein the peripheral latency value is used as one latency component of a plurality of latency components for determining an end-to-end latency of the computing system (Rajamani, [0007] he method also includes querying an electronic system for data indicating a second delay, the second delay being a portion of the first delay and attributable to the electronic system. The method further includes using the data indicating the second delay to compensate for electronic system delay during interactions with a user).

As to claim 16, the combination of Colenbrander and Rajamani discloses the system of claim 15. The combination further discloses the system is comprised in at least one of: a display device; a control system for an autonomous or semi-autonomous machine; a system for performing simulation operations; a system for performing deep learning operations; a system implemented using an edge device; a system implemented using a robot; a system incorporating one or more virtual machines (VMs); a system implemented at least partially in a data center; or a system implemented at least partially using cloud computing resources (Colenbrander, [0052] FIG. 5 illustrates a system for measuring latency of a cloud-based video game, in accordance with an embodiment of the invention).

As to claim 17, the combination of Colenbrander and Rajamani discloses the system of claim 15. The combination further discloses the operations further comprise: determining a latency value corresponding to another amount of time between the input data being received by the computing device and a display reflecting the input data, wherein the determining the end-to-end latency value is further based at least in part on the latency value (Colenbrander, [0075] timestamps corresponding to the input event and the detected change from the first color to the second color are identified and the elapsed time between the timestamps is determined as the latency amount).

As to claim 18, the combination of Colenbrander and Rajamani discloses the system of claim 16. The combination further discloses the operations further comprise displaying data representative of at least one of the peripheral latency value, the latency value, or the end-to-end latency value (Rajamani, [0007] he method also includes querying an electronic system for data indicating a second delay, the second delay being a portion of the first delay and attributable to the electronic system. The method further includes using the data indicating the second delay to compensate for electronic system delay during interactions with a user).

As to claim 19, the combination of Colenbrander and Rajamani discloses the system of claim 15. The combination further discloses the retrieving the data includes intercepting the data packet responsive to the determining the receipt of the data packet (Colenbrander, [0083] In some implementations, the intensity values are stored to history table 404, from which they may be retrieved for analysis).

As to claim 20, the combination of Colenbrander and Rajamani discloses the system of claim 15. The combination further discloses each data packet received from the input device includes a data field corresponding to the peripheral latency value, and the data is retrieved from an instance of the data field in the data packet (Colenbrander, [0083] In some implementations, the intensity values are stored to history table 404, from which they may be retrieved for analysis).

Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Colenbrander and Rajamani as applied to claim 5 above, and further in view of Godbole et al., US PGPUB 2018/0006920 hereinafter Godbole.

As to claim 6, the combination of Colenbrander and Rajamani does not specifically disclose the method of claim 5, wherein the retrieving the data includes using a field programmable gate array (FPGA) of the display device to compute the latency value.
However, in the same endeavor, Godbole discloses the retrieving the data includes using a field programmable gate array (FPGA) of the display device to compute the latency value ([0037] Routing component 320 may include one or more processors, microprocessors, field-programmable gate arrays (FPGAs), application-specific integrated circuit (ASICs), or similar types of processing components).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Colenbrander and Rajamani to further include Godbole’s FPGA in order to improve the gaming platform with intention of improving users experience.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHLU OKEBATO/           Primary Examiner, Art Unit 2625                                                                                                                                                                                             
5/18/2022